DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the upper word limit of 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 2, “pair of front wheel” should be changed to –pair of front wheels—.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 13-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bartel et al. US 2018/0132418 A1.

Independent Claim 1: Bartel discloses an outdoor power equipment unit comprising: 
a frame (120); 
a power head (126) coupled to the frame; 
a hydrostatic transmission (not shown, see para. [0025], lns. 20-24) coupled to the frame and operatively coupled to the power head (para. [0025], lns. 24-26), wherein the hydrostatic transmission comprises a drive gear (124) configured to rotate about a first axis (144); 
a pair of rear drive wheels (112) coupled at respective ends of a rear drive axles (unnumbered stub axles of 140 seen in Fig. 6), wherein the rear drive axles are operably coupled to a driven gear (114), and further wherein the pair of rear drive wheels, the rear drive axles, and the driven gear are configured to rotate about a second axis (142) different than the first axis; 
a drive chain (148, please note the phrasing “one or more” in para. [0026], lns. 10-13) operably coupled to both the drive gear and the driven gear; and 
a wheel height adjustment mechanism (150), wherein the wheel height adjustment mechanism comprises a first bell crank (146) pivotally coupled to the frame about the first axis (as seen in Figs. 3 and 4, see also para. [0026], lns. 3-6), and further wherein a first end (the rear end of 149) of the first bell crank is coupled to the rear drive axles, as per claim 1.  
However, Bartel fails to disclose wherein the rear drive wheels (112) are coupled to a single rear drive axle, as per claim 1. 
The examiner takes official notice that use of a single rear drive axle to provide drive to the rear drive wheels of a lawnmower is old and known in the art and would have been obvious to one having ordinary skill in the art at the time the invention was made. 

Dependent Claims 2, 13-16: Bartel further discloses wherein a second end (the front end of 146) of the first bell crank (146) is coupled (via linkage 160) to a retractable pin member (152), as per claim 2;
a mower deck (122) positioned between a pair of front wheel (108) and the pair of rear drive wheels (112), as per claim 14;
wherein the hydrostatic transmission (driver of 124, see para. [0025], lns. 20-24), the power head (126), and the mower deck (122) are fixed relative to the frame (120, as seen in Fig. 2), as per claim 15.
However, Bartel fails to specifically disclose wherein the hydrostatic transmission is operably coupled to the power head via a drive belt, as per claim 13;
wherein the hydrostatic transmission and the mower deck are powered by the power head via respective belt-and-pulley arrangements, as per claim 16.
The examiner takes official notice that drive belts are old and known in the art to provide power transmission from a power head to a hydrostatic transmission, as per claim 13. Similarly, the examiner takes official notice that belt-and-pulley arrangements are old and known in the art for providing power from a power head to both  hydrostatic transmissions and to a mower deck, as per claim 16. 
  
Independent Claim 18: Bartel discloses a walk-behind lawnmower comprising: 
a frame (120); 
a power head (126) coupled to the frame; 
a mower deck (122) coupled to the frame; 
a hydrostatic transmission (not shown, see para. [0025], lns. 20-24) coupled to the frame and operatively coupled to the power head (para. [0025], lns. 24-26), wherein the hydrostatic transmission comprises a drive gear (124) configured to rotate about a first axis (144); 
a pair of front wheels (108); 
a pair of rear drive wheels (112) coupled at respective ends of a rear drive axles (unnumbered stub axles of 140 seen in Fig. 6), wherein the rear drive axles are operably coupled to a driven gear (114), and further wherein the pair of rear wheels, the rear drive axles, and the driven gear are configured to rotate about a second axis (142);  Page 25 of 27Attorney Docket No.: 167518.01301 (PAT-1774-US-NP) 
a drive chain (148, please note the phrasing “one or more” in para. [0026], lns. 10-13) operably coupled to both the drive gear and the driven gear; and 
a wheel height adjustment mechanism (150), wherein the wheel height adjustment mechanism comprises at least one rear bell crank (146) pivotally coupled to the frame about the first axis, and further wherein a first end (the rear end of 146) of the at least rear one bell crank is coupled to the rear drive axles such that movement of the rear drive axles relative to the frame does not affect tension of the drive chain between the drive gear and the driven gear, as per claim 18.   
However, Bartel fails to disclose wherein the rear drive wheels (112) are coupled to a single rear drive axle, as per claim 18. 
The examiner takes official notice that use of a single rear drive axle to provide drive to the rear drive wheels of a lawn mower is old and known in the art and would have been obvious to one having ordinary skill in the art at the time the invention was made. 

Allowable Subject Matter
Claims 3-12, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 21, 2022